Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a connection through which at least a partial pressure compensation takes place between the suction region and the compartment, wherein medium from the pressure region is supplied to an opposite second side of the outer rotor via the connection”.    The claim is indefinite since the “connection” is indefinite, since the “connection” allows for at least a partial pressure compensation takes place between the suction region and the compartment, as well as, “medium from the pressure region is supplied to an opposite second side of the outer rotor via the connection”.  The limitation directed to the connection is indefinite since the claim recites that it is used to connect the suction region to the compartment, as well as, the pressure region to the opposite second side of the outer rotor.  The dependent claims are also indefinite for not only depending from claim 10, but they also recite further limitations directed to the connection (see claims 2, 6, 7, 8), where these connections are not the same “connection” in claim 10, from which they depend from.  The Examiner recommends clarifying that there is a gap between the flange and inner and outer rotors that allows for medium to flow from the suction region and the compartment, as well as from the pressure region and the compartment.  Specifically a gap (35) allows for medium in the pressure region to be supplied to an opposite side of the outer rotor.  A gap (35) is also on the suction region that connects the suction region to the compartment.  The invention appears to be having both a gap and a “connection” to the motor compartment (33) to allow compensation of the pressure in the compartment by either allowing more medium from the suction region to the compartment (for example, via (10) a connection in the flange (Figure 2)) or by allowing the medium in the compartment to flow out of the compartment in order to adjust the pressure level (for example, thru the shaft with a throttle (26) to an outlet that connected to the suction region via (12) (see Figure 3 (non-elected species)) or thru the shaft with a throttle (13a) to a connecting bore (13) directed to the eccentric bearing (27) (see Figure 4 (non-elected species))).  These “connections” do not always directly connect to the suction region or the pressure region for all of the embodiments (see specifically the non-elected embodiment of Figure 4, withdrawn claim 5).
A suggestion to replace the limitations in claim 10 on Page 4 to resolve the 112(b) rejection above, as well as to maintain a generic claim for the species, is as follows (this claim limitation is to overcome the 112(b) rejection and is not an indication of an allowable claim limitation): 
“a gap is formed between the flange and the inner and outer rotors allowing medium in the suction region to enter the compartment and allowing medium in the pressure region to enter the compartment;
wherein the medium from the gap combines the suction region and the pressure region to produce an intermediate pressure that is applied to an opposite second side of the outer rotor, which urges the outer rotor toward the flange and counteract a force from the medium acting on the outer rotor at the pressure region that urges the outer rotor away from the flange; and
a connection is provided that allows for additional pressure compensation of the compartment”.
Claims 2 and 6-9 are rejected by virtue of their dependence on claim 10.
Claim 7 recites “at least one connection”, however, claim 10 already recited “a connection”.  The claim is indefinite, since it is unclear if the “at least one connection” is the same as the “connection” that was previously recited.   Please also refer to the 112(b) above of claim 10 and the “connection” element.
Claims 8-9 are rejected by virtue of their dependence on claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MICHIE (U.S. Patent 2,871,793) in view of NAKAYOSHI (U.S. Patent 8,038,423 B2).
Regarding claim 10, MICHIE discloses:  a gerotor pump (see Figures3, 5, and 6) comprising: 
a housing (40, 41); 
a flange (42) which closes the housing to define a compartment (see Figure 5); 
an inner rotor (29); 
an outer rotor (28) in driving engagement with the inner rotor (see Figures 2, 5, and 6), the inner rotor and the outer rotor being positioned within the compartment (see Figure 5); 
an electric drive (48,54) positioned within the compartment (see Figure 5) and including an electric rotor (54) fixed for rotation with the outer rotor (see Figure 5, where the electric rotor (54) is fixed to the outer rotor via (52, 53), Column 3, lines 50-64), the outer rotor being arranged on a shaft (49) that is supported for rotation within the compartment (see Figure 5), a first end of the outer rotor being positioned against the flange (see Figure 5), the gerotor pump including a suction region (the suction region is connected to the suction inlet (47)) and a pressure region (the pressure region is connected to the outlet (46)) (see Figure 5), wherein medium within the pressure region is at a higher pressure than medium within the suction region and the compartment (see Figure 5, Column 1, lines 15-24, discloses that the device is usable as a compressor, where compressors take low pressure (i.e. suction region) and increase the pressure at the outlet (i.e. at the pressure region), and therefore, MICHIE discloses that the medium in the pressure region is at a higher pressure than medium within the suction region).
MICHIE fails to disclose 3DGW/IsApplication No.: 16/570,128Docket No.: 16614W-000047-USa connection through which at least a partial pressure compensation takes place between the suction region and the compartment, wherein medium from the pressure region is supplied to an opposite second side of the outer rotor via the connection to urge the outer rotor toward the flange and counteract a force from the medium acting on the outer rotor at the pressure region that urges the outer rotor away from the flange.
Regarding claim 10, NAKAYOSHI teaches:  a gerotor pump (see Figures 2 and 3) comprising: 
a housing (13, 16); 
a flange (1) which closes the housing to define a compartment (see Figures 1, 4, and 5); 
an inner rotor (4); 
an outer rotor (5) in driving engagement with the inner rotor (see Figures 1-5), the inner rotor and the outer rotor being positioned within the compartment (see Figures 1-5); 
an electric drive (7,M, 14, 15) positioned within the compartment (see Figures 1, 2, 4, and 5) and including an electric rotor (7, M) fixed for rotation with the outer rotor (see Figures 1, 2, 4, and 5, Column 3, lines 49-59, Column 4, lines 20-24), the gerotor pump including a suction region (the suction region (100) is connected to the inlet (10)) and a pressure region (the pressure region (110) is connected to the outlet (11)), wherein medium within the pressure region is at a higher pressure than medium within the suction region and the compartment (Column 3, lines 27-48); and 3DGW/IsApplication No.: 16/570,128Docket No.: 16614W-000047-US 
a connection (1c, 25, 21, 32, and next to V via 110) through which at least a partial pressure compensation takes place between the suction region and the compartment ((25) is the connection between the suction region and the compartment, see Figures 1, 4, and 5), wherein medium from the pressure region is supplied to an opposite second side of the outer rotor via the connection (see Figures 1, 4, and 5, where medium from the pressure region is supplied to an opposite second side of the outer rotor via the connection (21, 32, and thru the opening that is next to V, which is part of 110) to urge the outer rotor toward the flange and counteract a force from the medium acting on the outer rotor at the pressure region that urges the outer rotor away from the flange (the claim limitation directed to “to urge the outer rotor toward the flange and counteract a force from the medium acting on the outer rotor at the pressure region that urges the outer rotor away from the flange” is considered a functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since NAKAYOSHI is capable of urging the outer rotor toward the flange and counteract a force from the medium acting on the outer rotor at the pressure region that urges the outer rotor away from the flange, since the discharge high pressure working fluid is applied to the opposite side of the rotor from the discharge, and therefore, the discharge fluid would urge the outer rotor away from the flange and the fluid that is connected to the back of the outer rotor would counteract this force, the prior art therefore meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the connection through which at least a partial pressure compensation takes place between the suction region and the compartment, wherein medium from the pressure region is supplied to an opposite second side of the outer rotor via the connection in the compressor of MICHIE, in order to provide the desired output pressure and not exceed a predetermined value (see Abstract of NAKAYOSHI).
Regarding claim 2, NAKAYOSHI further teaches:  the connection is between the compartment and the suction region, the connection being provided as a bore in the flange (see Figures 1, 4, and 5, where the connection (1c) is a bore in the flange that supplies the suction region and fluid to (25) and the back of the outer rotor).  
Regarding claim 6, NAKAYOSHI further teaches:  the connection includes a reduction in cross-section which serves as a throttle (see Figures 1, 4, and 5, which shows that (25) is smaller in size, and therefore, is considered to act as a throttle).  
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
The claim objections have been resolved by the amendments, and therefore, are hereby removed.
The amendments to claim 9 has overcome the 112(b) rejection which is hereby withdrawn.
Applicant’s arguments and amendments, with respect to the rejection(s) of claim(s) 1, 2, and 6-9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on the newly amended claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HUNDT (U.S. Patent 7,381036 B2) discloses a motor pump unit (1) that has the inlet (31) and the outlet (32) on the flange (10) and a compartment defined by (30) where the flow enters the flange and is led to the other side of the rotors (see Figure 1).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746